Citation Nr: 0311530	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-08 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for left tibial 
periostitis/shin splints.

2.  Entitlement to a compensable evaluation for right tibial 
periostitis/shin splints.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to April 
1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which, inter alia, granted the veteran 
service connection for the claimed disabilities, and 
evaluated each as noncompensable.  When this case was 
previously before the Board in February 1999, it was remanded 
to RO for additional development.  The case is now before the 
Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
right tibial periostitis/shin splints does not result in loss 
of motion, but does result in some pain on use and functional 
impairment.

3.  The competent medical evidence shows that the veteran's 
left tibial periostitis/shin splints does not result in loss 
of motion, but does result in some pain on use and functional 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for right tibial 
periostitis/shin splints have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5022 (2002).

2.  The criteria for a 10 percent evaluation for left tibial 
periostitis/shin splints have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5022 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained all of the veteran's 
service medical records.  The RO has performed all 
development requested by the February 1999 remand.  In a 
March 1999 letter, the RO requested that the veteran submit 
information and release forms so that VA could obtain 
outstanding evidence.  

The RO advised the claimant of the evidence necessary to 
substantiate her claim by a February 1998 Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs) 
dated in June 2000 and March 2003.  The March 2003 SSOC and 
March 2003 correspondence informed the veteran of the revised 
duty to assist and enhanced duty to notify provisions of 
VCAA.  

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what she must show to prevail in her 
claim, and she was generally informed as to what information 
and evidence she is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this regard, the Board 
observes that in December 2002 a VA examination was 
performed.  As noted further below, the report of this 
examination provides criteria relevant to a proper evaluation 
of the veteran's disabilities. 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

The veteran contends that the noncompensable evaluations 
currently assigned for her right and left tibial 
periostitis/shin splints do not adequately reflect the 
severity of those disabilities.  During VA examinations and 
in correspondence, she has contended that the disabilities 
result in constant pain, primarily with running (which she 
cannot do at all), walking long distances or standing for 
prolonged periods.  She reports pain from 1 to 2/10 at rest 
to 8/10 at its worst.  She can only wear high-top tennis 
shoes due to the pain, and can only climb two flights of 
stairs without getting fatigue and pain in her legs.  She has 
occasional night cramps.  The pain is aggravated by walking 
up an incline.  She can walk for short distances unless she 
is carrying any load.  

VA outpatient treatment reports note that in March 1998 the 
veteran complained of occasional left knee pain with 
strenuous activity.  An April 1998 treatment report provides 
that the veteran took Motrin for chronic joint and knee pain 
and wanted a different non-steroidal anti-inflammatory drug 
(NSAID).  The veteran had steady heel-toe gait without 
weakness of extremities in April 2002.  In July 2002, she had 
no musculoskeletal symptoms and she ambulated without 
difficulty and there was no weakness noted.  

The report of a June 1996 VA general medical examination 
provides that on physical examination the veteran's 
musculoskeletal system had strength of 5+/5 throughout.  
Range of motion throughout was within normal limits.  Her 
feet showed no irregularity or tenderness.  The relevant 
diagnosis was history of shin splints.  

The report of a June 1999 VA examination provides that the 
examiner reviewed the veteran's claims file prior to the 
examination.  The report sets forth the veteran's history and 
current complaints.  It was noted that in the past she had 
been on anti-inflammatories to the point that she had GI 
distress. She had periods of intermittent flare-up that 
occurred with any type of standing for greater than 15 
minutes.  They were alleviated by sitting.  The limitations 
or functional impairment included an inability to stand for 
long periods of time.

Physical examination indicated that range of motion for the 
knees was from zero to 140 degrees bilaterally.  The knees 
were stable to varus and valgus stress, with negative 
McMurray's, no effusion and stable anterior and posterior 
Lachmann's.  Range of motion of the right ankle was 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  
Range of motion of the left ankle was dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  There was no 
tenderness to palpation of either tibia.  

The diagnosis was that tibial periostitis, or shin splints, 
was a very subjective diagnosis based on a patient's 
complaints.  The veteran had a long history of this 
complaint.  There were no objective parameters that could be 
evaluated to confirm her diagnosis.  Nonetheless, despite a 
condition of tibial periostitis or shin splints, the vast 
majority of people are able to work and lead normal lives.  
The veteran had no other evidence of any other objective 
clinical diagnoses.  No further treatment was indicated.  

The report of a December 2002 VA examination provides that 
the examiner reviewed the file prior to seeing the veteran.  
The report sets forth the veteran's history and current 
complaints.  It was noted that she had tried Ibuprofen in the 
past without relief.  

Physical examination demonstrated bilateral knee motion of 
zero to 140 degrees without pain.  There was no tenderness to 
palpation, negative Drawer's, negative McMurray's test, and 
negative laxity tests.  There was tenderness to palpation 
over the anterior tibial spine along the mid-shaft.  

Range of motion for the ankles was equal bilaterally, with 
dorsiflexion from zero to 15 degrees and plantar flexion from 
zero to 45 degrees.  She was able to do so without pain, with 
5/5 muscle strength.  She was able to perform several heel 
raises in a row and also walk on her toes.  She had normal 
shoe wear.  There was no tenderness to palpation and there 
was no varus/valgus angulation of the os calcis in 
relationship to the tibia and fibula.  

Radiographic examination of the ankles found no evidence of 
fracture or dislocation.  Radiographic examination of the 
legs found no evidence of fracture or dislocation of either 
tibia or fibula.  

The diagnosis was bilateral tibial periostitis, also known as 
shin splits.  The examiner stated that this was a clinical 
diagnosis, and that the veteran's history was consistent with 
this diagnosis.  She had failed treatment options and was 
limited to having to modify her activities which included no 
running, walking long distances or standing for prolonged 
periods of time.  The examiner specifically noted that there 
was no weakened movement, excess fatigability or 
incoordination that was attributable to her tibial 
periostitis.  There was no evidence of unfavorable ankylosis 
or loss of motion secondary to this.  




Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

The Board notes that when the veteran initiated her appeal of 
the present issues, she was appealing the original 
assignments of disability evaluation following awards of 
service connection.  The severity of the disabilities must be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's tibial periostitis/shin splints are evaluated 
under Diagnostic Code (DC) 5022 for periostitis.  A note 
provides that periostitis is in turn evaluated on limitation 
of motion of affected parts, as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Diagnostic Code 5003 (2002).  For the purpose of rating 
disability from arthritis, the ankle is considered a major 
joint.  38 C.F.R. § 4.45(f) (2002).

Evaluations for ankylosis and limitation of motion of the 
ankle are provided by DCs 5270 through 5274.  In this regard, 
normal range of motion for the ankle is dorsiflexion from 
zero to 20 degrees and plantar flexion from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for compensable evaluations for right and 
left tibial periostitis/shin splints, based on the schedular 
criteria.  However, the Board finds that the evidence 
supports a claim for a 10 percent evaluation for each 
disability, pursuant to pain on use.  Deluca, supra.

Turning to the schedular criteria, the Board observes that 
the veteran's knees have full range of motion.  The Board 
recognizes that the veteran has limitation of motion of the 
ankles bilaterally.  However, the report of the December 2002 
VA examination states that the veteran's service-connected 
tibial periostitis/shin splints did not cause unfavorable 
ankylosis or loss of motion, implying that the limitation of 
motion of her ankles has an etiology separate and independent 
from her tibial periostitis/shin splints  The schedular 
criteria do not provide for a compensable evaluation for 
periostitis that result in no limitation of motion.  DC 5003.

The Board recognizes that the veteran has consistently 
complained of pain on use.  Despite the full range of motion 
of her ankles and knees, her treatment records indicate that 
throughout the appeal period she has sought treatment for 
pain, used medication to reduce the pain, and experienced 
functional impairment.  Regarding the absence of evidence of 
weakness, fatigability or decrease in range of motion, the 
Board points out that, according to the report of the June 
1999 VA examination, periostitis/shin splints is a very 
subjective diagnosis without objective parameters that can be 
evaluated.  The report also noted that in the past the 
veteran had been on anti-inflammatories to the point that she 
had GI distress, and had limitations or functional impairment 
including an inability to stand for long periods of time.  
The report of the December 2002 VA examination provides that 
she had tried Ibuprofen in the past without relief.  The 
report provides that although there was no weakened movement, 
excess fatigability or incoordination that was attributable 
to her tibial periostitis, she had failed treatment options 
and was limited to having to modify her activities which 
included no running, walking long distances or standing for 
prolonged periods of time.  Considering this evidence of pain 
on use resulting in functional impairment, the Board finds 
that a 10 percent evaluation is warranted for service-
connected right tibial periostitis/shin splints and that a 10 
percent evaluation is warranted for service-connected left 
tibial periostitis/shin splints.  DeLuca, 8 Vet App at 202; 
38 C.F.R. §§ 4.40, 4.45.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation is granted for right leg 
periostitis/shin splints.

Subject to the provisions governing the award of monetary 
benefits, a 10 percent evaluation is granted for left leg 
periostitis/shin splints.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

